DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election without traverse of Group I, claims 1-40, drawn to a tumor vaccine, and the species of (i) SEQ ID NO: 2, (ii) DOTAP, (iii) cytokine, and (iv) ovarian cancer in the reply filed on 2/15/2022 is acknowledged. Claims 41-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 4, 8, 14, 15, 21, 22, 23, 24, 25, 26, 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2022.
Claims 1-50 are pending.

	Claims 1-3, 5-7, 9-13, 16-20, and 28-40 are under examination.

Priority
	This application is a national stage entry (371) of PCT/CN2018/092198 filed 6/21/2018, and claims priority from Chinese application CN201710509396.6, filed 6/28/2017, which is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Applicant’s IDS submitted 6/12/2020 has been acknowledged and considered. A signed copy is attached hereto.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 is directed to a tumor vaccine, comprising a replicable plasmid, wherein the replicable plasmid which comprises a replicon, a resistance gene and a plasmid backbone sequence but is unable to express and exogenous gene is pMVA-1 plasmid, and the nucleotide sequence thereof is expressed as SEQ ID NO: 2 or the nucleotide sequence thereof is at least 90% homologous to the sequence expressed as SEQ ID NO: 2.
Claims 32-33 is directed to a tumor vaccine, characterized in that the DNA/cationic biomaterial complex has a potential of 1-150 mv, and 5-100 mv.
Claim 9 encompass a tumor vaccine comprising a genus of plasmids having less than the full length nucleic acid sequence SEQ ID NO: 2 (90% homologous sequence to SEQ ID NO: 2) and the genus is highly variant, inclusive to numerous structural variants because a significant number of structural differences between genus members is permitted. The specification describes only pMVA (SEQ ID NO: 1), pMVA-1 (SEQ ID NO: 2), pMVA-2 (SEQ ID NO: 6), pMVA-3 (SEQ ID NO: 7), pMVA-4 (SEQ ID NO: 8), pMVA-5 (SEQ ID NO: 9), pMVA-6 (SEQ ID NO: 10), and pMVA-7 (SEQ ID NO: 11) in Examples 1-3, which share over 90% homology with each other, however, will not be representative of the tumor vaccine comprising the genus of plasmids as claimed. 
Claims 32-33 encompass a genus of tumor vaccines that has a potential of 1-150 mv, and 5-100 mv. The specification only discloses the potentials of the complexes comprising only pMVA (SEQ ID NO: 1), pMVA-1 (SEQ ID NO: 2), pMVA-2 (SEQ ID NO: 6), pMVA-3 (SEQ ID NO: 7), pMVA-4 (SEQ ID NO: 8), pMVA-5 (SEQ ID NO: 9), pMVA-6 (SEQ ID NO: 10), and pMVA-7 (SEQ ID NO: 11) and (DOTAP/CHOL complex or DOTAP).
	In regards to claim 9, the specification does not place any structure, chemical or functional limitations on the embraced by the “genus of plasmids” and does not convey a common structure or function and is not so defined in the specification. The specification and the claim do not provide any guidance on the structure of the “genus of plasmids” and what changes can or cannot be made. It is not always possible to make tumor vaccines comprising a plasmid, if the plasmid has been altered.
	“A patentee will not be deemed to have invented species sufficient to constitute the genus by
virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not
predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only eight species within the genus. See, e.g., Eli Lilly.
	Further, in regards to claims 9, 32, and 33, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQe2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement. Similarly, the function of the variants as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description requirement. Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 438 USPQ2d at 1406.
	No common structural attributes identify the members of the genus. The general knowledge
and level of skill in the art do not supplement the omitted description, because specific, not general
guidance is needed One of skill in the art would reasonably conclude that the disclosure of eight plasmids does not provide a representative number of plasmids to describe the claimed genus. The recitation of “a genus of variants of SEQ ID NO: 2” does not convey a common structure or a common function. As such, generic sequences that are unrelated via structure and function are highly variant and not conveyed by way of written description by the specification at the time of filing. As such the specification lacks written description for the highly variant genus and one skilled in the art would not recognize that applicants had possession of the genus of claimed plasmids comprising nucleic acids as instantly claimed.
	Therefore, only a tumor vaccine comprising a plasmid comprising SEQ ID NO: 2, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision.
	Further, as evidenced by Wang (Cationic liposomes as carriers for gene delivery: Physico-chemical characterization and mechanism of cell transfection, February 2012, AFRICAN JOURNAL OF BIOTECHNOLOGY 11(11) DOI:10.5897/AJB11.3019), complexes comprising different plasmids and different cationic lipid materials would result in different potentials, including those not in the claimed ranges (See page 2767, paragraph above “Gel retarding”). Instant claims 32 and 33 encompass a tumor vaccine comprising any DNA and any cationic biomaterial. As the field is unpredictable, and the specification only discloses complexes comprising eight plasmids and a single cationic lipid, Applicant was not in possession of a tumor vaccine, characterized in that the DNA/cationic biomaterial complex has a potential of 1-150 mv, and 5-100 mv. Applicant was only in possession of a tumor vaccine, characterized in that the DNA/cationic biomaterial complex has a potential of 1-150 mv, and 5-100 mv, wherein the tumor vaccine comprises pMVA (SEQ ID NO: 1), pMVA-1 (SEQ ID NO: 2), pMVA-2 (SEQ ID NO: 6), pMVA-3 (SEQ ID NO: 7), pMVA-4 (SEQ ID NO: 8), pMVA-5 (SEQ ID NO: 9), pMVA-6 (SEQ ID NO: 10), and pMVA-7 (SEQ ID NO: 11) and (DOTAP/CHOL complex or DOTAP).


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 10, 19, 20, 28, 29, 30, and 31, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Nan Fang Yi Ke Da Xue Xue Bao. 2011 Jun;31(6):937-42. Chinese. PMID: 21690041., IDS reference #3), as evidenced by Dalby (Methods. 2004 Jun;33(2):95-103), Wang (AFRICAN JOURNAL OF BIOTECHNOLOGY 11(11), February 2012, DOI:10.5897/AJB11.3019), and Yang (Gene Ther. 1998 Mar;5(3):380-7).
	In regards to claims 1, 3, 5, 6, 10, 19, 20, 28, 29, 30, and 31, Zhang discloses plasmid pVAX1-2PFcGB which is used in an anti-tumor vaccine (Abstract). Zhang further discloses the positive clones were screened by kanamycin and amplified (Abstract), indicating the presence of a kanamycin resistance gene on the plasmid. Zhang discloses the plasmid is 10,000 bp in length (Figure 2; page 939 right column, above Figure 2). The recombinant PSCK-2PFcGB, following identification by colony PCR and restriction endonuclease Nde I, was transfected into 293T cells via lipofectamine 2000 (Abstract) . As evidenced by Dalby, Lipofectamine 2000 is a cationic liposome formulation that functions by complexing with nucleic acid molecules, and is formulated with a neutral co-lipid (helper lipid) to form unilamellar liposomes of relatively uniform sizes at 100 nm in diameters (Page 95, right column). Dalby further discloses in general, the mass ratio of DNA to Lipofectamine 2000 should be 1:2 to 1:3 (Page 97, left column, under “2.3 Amount of DNA and DNA:Lipofectamine 2000 ratio”). As further evidenced by Wang, Figure 4b, Lipofectamine 2000/pDNA lipoplex suspensions presented two distinct populations, approximately 50 to 100 nm and 300 to 500 nm in diameter. 
	As evidenced by Yang, lipofectamine comprises DOSPA and DOPE at a weight ratio of 3:1 (Page 386, left column, 1st paragraph).

	Claim(s) 1, 2, 3, 5, 7, 10, 11, 12, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siders (Mol Ther. 2002 Oct;6(4):519-27.).
	In regards to claims 1, 2, 3, 5, 7, 10, 11, 12, and 19, Siders describes the induction and removal of a cytotoxic T cell by a complex of a cationic lipid and a non-coding plasmid DNA (pNull), wherein the cationic lipid comprises GL 67 and DOPE in 1:2. pNull has a length of 5 kb, does not contain foreign genes, contains a CMV promoter, PolyA tail, kanamycin-resistance gene, and contains a CMV promoter, polyA tail, and kanamycin-resistance gene. It is described that the cationic lipids and the plasmid DNA are mixed and left to produce a complex, and the survival rate of mice transplanted with melanoma cells is improved (Abstract, Figs,p.526 right column, line to p. 527, left column, line 1). Siders teaches the Kan R gene is around 1000 bp.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 2, 3, 5, 6, 7, 9, 10, 11, 12, 19, 20, 28, 29, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siders (Mol Ther. 2002 Oct;6(4):519-27.) in view of Zhang (Nan Fang Yi Ke Da Xue Xue Bao. 2011 Jun;31(6):937-42. Chinese. PMID: 21690041., IDS reference #3) as evidenced by Herold (US20050002953A1, published 1/6/2005).
	For the purpose of examination, the pMVA-1 plasmid is interpreted as any plasmid with a nucleotide sequence thereof which is at least 90% homologous to the sequence expressed as SEQ ID NO: 2.
	In regards to claims 1, 2, 3, 5, 7, 10, 11, 12, and 19, the teachings of Siders are discussed supra.
	Siders does not teach the non-coding plasmid is a pMVA plasmid.
	The teachings of Zhang are discussed supra.
	In regards to claim 9, It would be obvious to one of ordinary skill in the arts to modify the non-coding plasmid of Siders to specifically use pVAX1 plasmid instead of pNull as taught by Zhang. One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to use an art-known plasmid with a kanamycin resistance gene already known to be used in anti-tumor vaccines in a pharmaceutical composition for treating tumors.
	As evidenced by Herold SEQ ID NO: 26, pVAX1 has 98.5% similarity to pMVA-1 (See below).

    PNG
    media_image1.png
    732
    873
    media_image1.png
    Greyscale


Claims 1, 2, 3, 5, 7, 10, 11, 12, 19, 34, 35, 36, 37, 38, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siders (Mol Ther. 2002 Oct;6(4):519-27.) further in view of Sichuan University (CN102343086, IDS reference #1).
	In regards to claims 1, 2, 3, 5, 7, 10, 11, 12, and 19, the teachings of Siders are discussed supra.
	Siders does not teach a pharmaceutical composition, comprising the tumor vaccine according to claim 1 and a pharmaceutically acceptable excipient or auxiliary component.
	Siders does not teach that the excipient or auxiliary component is at least one of a diluent, an excipient, a filler, a binder, a wetting agent, a disintegrant, an absorption enhancer, a surfactant, a protective agent, an adsorption carrier or a lubricant.

	Siders does not teach a medical kit, comprising the tumor vaccine according to claim 1, and at least one other drug for treating tumor.
	Siders does not teach that the other drug for treating tumor is selected from at least one of a chemotherapeutic drug or an immune response modifier.
	Siders does not teach that the immune response modifier is at least one of a cytokine, a class II HLA protein-binding accessory molecule, a CD40 agonist, a checkpoint receptor antagonist, a B7 costimulatory molecule, a FLt3 agonist or a CD40L agonist.
	Siders does not teach an antitumor drug, comprising the tumor vaccine according to claim 1 and tumor antigen.
	Siders does not teach the antitumor drug according to claim 39, characterized in that the tumor antigen is selected from at least one of a tumor-associated antigen, an apoptotic tumor cell or a necrotic tumor cell.
	These deficiencies are made up for by Siders.
	In regards to claims 34, 35, 36, 37, 38, 39, and 40, Sichuan University discloses a pharmaceutical composition and medical kit for treating tumors, the pharmaceutical composition comprising a tumor whole-cell vaccine, a cation liposome, and recombinant plasmid for encoding interleukin-15 gene. Sichuan University further discloses whole-cell vaccines comprise DNA (Claims 1-3, and 8-9).
	Sichuan university further discloses the pharmaceutical composition above, comprising a tumor associated antigen (Claim 3).
	Sichuan University discloses the cationic lipid is DOTAP and DOPE (Claim 7; translation page 3 of 10, under “17)”, “1).
	Sichuan University discloses DOTAP is a surfactant (translation page 1 of 10, “Summary of the Invention”).
	Sichuan University discloses using IL-15 as an adjuvant in addition to the pharmaceutical composition disclosed above (translation page 1 of 10, “Background Technique”).
	It would be obvious to one of ordinary skill in the arts to use the plasmid of Siders as part of a  pharmaceutical composition, medical kit, and antitumor drug, comprising a tumor associated antigen, and wherein the cationic lipid is DOTAP and DOPE, and wherein IL-15 is the adjuvant, as taught by Sichuan University. One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to use an art-known plasmid already known to be used in anti-tumor vaccines in a pharmaceutical composition, antitumor drug, and medical kit for treating tumors. Sichuan University teaches that it was common practice in the field to use plasmids in pharmaceutical compositions, antitumor drugs, and medical kits when treating tumors.

	Claim 1, 2, 3, 5, 7, 10, 11, 12, 13, 16, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siders (Mol Ther. 2002 Oct;6(4):519-27.) further in view of Wei (Cell Res. 2015 Feb;25(2):237-53., IDS reference #2) and Cadet (Photochem Photobiol. 2015 Jan-Feb;91(1):140-55., published online 11/27/2014).
	In regards to claims 1, 2, 3, 5, 7, 10, 11, 12, and 19, the teachings of Siders are discussed supra.
	Siders does not teach that the other DNA is mitochondrial DNA or mitochondrial DNA fragment.
	Siders does not teach that the DNA is oxidized DNA.
	Siders does not teach that the oxidized DNA is formed in vitro by irradiation or treatment with oxidizing agents.
	Siders does not teach that the irradiation is at least one of irradiation with ultraviolet rays, gamma rays or X-rays; and the oxidizing agent is at least one of oxygen, ozone, F2, Cl2, Br2, nitrate, chlorate, perchlorate, HNO3, KMnO4, NaClO, CrO3, H2O2, PbO2, NaBiO3, XeF2, Ce4+ or PdCl2.
	These deficiencies are made up for by Wei and Cadet.
	Wei teaches cationic nanocarriers induce acute cell necrosis through the interaction with Na+/K+-ATPase, with the subsequent exposure of mitochondrial damage-associated molecular patterns as a key event that mediates the inflammatory responses (Abstract).
	Wei teaches cationic liposomes were made of either DOTAP, DOPE, or DDAB.
Wei further teaches mtDNA plays an important role in the occurrence
of inflammation induced by cationic carriers (page 245, right column, “Induction of inflammation by cationic carriers through TLR9 pathway”)
	Cadet teaches ultraviolet rays cause oxidative damage to DNA (Abstract).
	It would be obvious to one of ordinary skill in the arts to modify the pNull of Siders to further comprise mitochondrial DNA, as taught by Wei. One of ordinary skill in the arts would be motivated to do so as Wei teaches mtDNA plays an important role in the occurrence of inflammation induced by cationic carriers. One of ordinary skill in the arts would have had a reasonable expectation of success as Siders already teaches a tumor vaccine comprising inducing inflammation by cationic carriers and plasmids with contain other DNA.
	It would be further obvious to one of ordinary skill in the arts to modify the plasmid of Siders and Wei above, to comprise oxidized DNA as taught by Wei, wherein the DNA has been oxidized by UV rays, as taught by Cadet. Since Wei teaches nanocarriers (cationic liposomes, PEI and chitosan) can induce cellular necrosis and release mitochondrial DNA from which leaked mitochondrial DNA undergoes oxidative damage and mediates TLR9 and MyD88 pathways causing an inflammatory response (Wei, abstract, page 237), one of ordinary skill in the arts the person skilled in the art would have been motivated to select oxidized DNA molecules complexed with cationic biomaterials to enhance anti-tumor activity, and further, by irradiation via ultraviolet rays, which was already an art-known method of producing oxidized DNA molecules.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643   

/HONG SANG/Primary Examiner, Art Unit 1643